Citation Nr: 1825266	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-30 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2017, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA), which was provided in February 2018.


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

The Veteran is seeking service connection for bilateral hearing loss, which he asserts was caused by in-service exposure to the noise of jet engines while working on and near the flight line.  Following review of the record, and resolving reasonable doubt in his favor, the Board finds that service connection for bilateral hearing loss is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Taking the foregoing elements in order, a current hearing loss disability was established during a May 2011 VA audio examination.  See 38 C.F.R. § 3.385 (2017) (explaining that impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).

An in-service injury-in this case, acoustic trauma-during the Veteran's period of service has also been established, based on his military occupational specialty (MOS) of aircraft mechanic specialist and his credible reports of exposure to the noise of jet engines while working on and near the flight line.  See VA M21-1 Adjudication Procedures Manual, Part III, Subpart iv, Chapter 4, Section D, paragraph 1(b); May 2011 VA audio examination report.

As the first and second elements of service connection have been met, the remaining question is whether the Veteran's current bilateral hearing loss is related to his in-service acoustic trauma.  The Board finds that it is.

In so finding, the Board acknowledges that the medical opinions addressing the etiology of the Veteran's current hearing loss are mixed.  Specifically, in May 2011, a VA examiner opined that it was not the result of in-service noise exposure, because the Veteran's hearing was "within normal limits" at separation.  In support of that opinion, she referenced an Institute of Medicine (IOM) Report (Noise and Military Service, September 2005), which concluded that there was no scientific support for delayed onset noise-induced hearing loss.  In contrast, in February 2018, a VHA expert opined that the Veteran's hearing loss was connected to his in-service work with fighter jets.  In support of that opinion, he noted that threshold shifts were documented in the Veteran's service treatment records and that he reported in-service tinnitus, which is a result of hearing loss.  The VHA expert further explained that the Veteran's current sensorineural hearing loss was accelerated by his noise exposure and that the acoustic trauma he sustained during service was now manifesting as hearing loss.

However, in light of the February 2018 opinion provided by the VHA expert, the Board finds that there is now at least an approximate balance of positive and negative evidence regarding the question of whether the Veteran's current hearing loss is related to service.  In such circumstances, the Secretary is required to give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, resolving any reasonable doubt created by the conflicting medical opinions of record in the Veteran's favor, the Board finds that the third element required to establish service connection has been met and that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


